In a medical malpractice action, defendants Rosenberg and Mann appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Jones, J.), dated June 8, 1984, as, upon reargument, denied their cross motion for summary judgment dismissing the *694action as against them, and defendant Molinoff appeals, as limited by his brief, from so much of an order of the same court (Gowan, J.), dated June 20, 1984, as denied his motion for summary judgment dismissing the action as against him.
Order dated June 8, 1984 reversed, insofar as appealed from, on the law, without costs or disbursements, cross motion granted, and action dismissed as against defendants Rosenberg and Mann.
Order dated June 20, 1984 reversed, insofar as appealed from, on the law, without costs or disbursements, motion granted, and action dismissed as against defendant Molinoff.
In opposing appellants’ respective motion and cross motion for summary judgment, plaintiff has neither submitted sufficient proof to raise an issue of fact for trial (see, Baly v Chrysler Credit Corp., 94 AD2d 781), nor established the likelihood of uncovering such proof in the discovery process (see, Scharlack v Richmond Mem. Hosp., 103 AD2d 739, affd 63 NY2d 900). The appellants are entitled to summary judgment dismissing the action as against them, and it was improper for Special Term to deny them such relief. Gibbons, J. P., Bracken, Rubin and Kunzeman, JJ., concur.